                   Case 5:19-cv-00112 Document 1 Filed 02/08/19 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

    EDWINA KOLBINKSIE F/K/A                        §
    EDWINA R. SANCHEZ,                             §
                                                   §
            Plaintiff,                             §
                                                   §
    v.                                             §    CIVIL ACTION NO. _________________
                                                   §
    DITECH FINANCIAL LLC F/K/A                     §
    GREEN TREE SERVICING, LLC                      §
                                                   §
            Defendant.                             §

                                        NOTICE OF REMOVAL

          Defendant Ditech Financial LLC f/k/a Green Tree Servicing, LLC, (“Ditech”) files this

Notice of Removal pursuant to diversity jurisdiction under 28 U.S.C. § 1332.

                                                 I.
                                           INTRODUCTION

          1.        On September 4, 2018 Plaintiff Edwina Kolbinksie (“Plaintiffs”) filed her Original

Petition, Application for Temporary Restraining Order, Temporary Injunction and for Permanent

Injunction (the “Petition”) in the 57th Judicial District Court of Bexar County, Texas under Cause

No. 2018CI16738.1

          2.        In the Petition, Plaintiff asserts claims against Defendant for fraud and breach of

the duty of good faith and fair dealing relating to the real property located at 5734 Charlie Chan

Drive, San Antonio, Texas 78240 (the “Property”). Plaintiff seeks injunctive relief preventing

foreclosure of the Property and attorneys’ fees.




1
    Exhibit A.
4823-2463-5270.1
                   Case 5:19-cv-00112 Document 1 Filed 02/08/19 Page 2 of 5



           3.       Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, orders, and other

papers filed in the state court action and obtained by Defendant are attached hereto and marked as

Exhibit A.

                                                  II.
                                        TIMELINESS OF REMOVAL

           4.       This suit was filed on September 4, 2018 and Defendant Ditech has not been served.

This Notice of Removal is therefore timely.

                                          III.
                       BASIS FOR REMOVAL: DIVERSITY JURISDICTION

           5.       This Court has original jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332

(diversity jurisdiction). The requirements for diversity jurisdiction are met in this case, as the

Plaintiff and Defendant are completely diverse in citizenship and the amount in controversy,

exclusive of interests and costs, exceeds $75,000.00.

A.         Complete Diversity Exists.

           6.       Plaintiff is a citizen of Texas, residing in Bexar County, Texas.2

           7.       Ditech is a Delaware limited liability company with its principal office located in

Fort Washington, Pennsylvania. For diversity purposes, the citizenship of a limited liability

company is determined by the citizenship of its members.3 The members of Ditech are Walter

Management Holding Company LLC, a Delaware limited liability company with its principal

office in Pennsylvania and Green Tree Servicing Corp., a Delaware corporation with its principal

office in Pennsylvania. The sole member of Walter Management Holding Company LLC is Green

Tree Credit Solutions LLC, a Delaware limited liability company with its principal office located

in Pennsylvania. The sole member of Green Tree Credit Solutions LLC is Ditech Holding


2
    See Petition at ¶ 2.
3
    Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
                                                          2
4823-2463-5270.1
                   Case 5:19-cv-00112 Document 1 Filed 02/08/19 Page 3 of 5



Corporation, a Maryland corporation with its principal office located in Fort Washington,

Pennsylvania. Therefore, Ditech is a citizen of Delaware, Pennsylvania and Maryland for diversity

purposes.

         8.         Because Plaintiff is a citizen of Texas, and Ditech is a citizen of Delaware,

Pennsylvania and Maryland, complete diversity of the Parties exists.

B.       The Amount in Controversy Exceeds $75,000.00.

         9.         In the Petition, Plaintiff seeks injunctive relief to enjoin Ditech from taking any

action to foreclose on the Property.4 When such relief is sought, the amount in controversy is

measured by the value of the object of the litigation.5 When the object of the mortgagors’ litigation

is the protection of their entire property, the fair market value of the property is the proper measure

of the amount in controversy.6 Here, the value of the Property is at least $244,230.00.7 Therefore,

based on the value of the injunctive relief sought by Plaintiff, the amount in controversy exceeds

$75,000.00 and removal is proper.

                                                       IV.
                                                     VENUE

         10.        Venue is proper in the Western District of Texas, San Antonio Division pursuant

to 28 U.S.C. § 1441(a) because Bexar County, Texas is located within this District and cases

arising from Bexar County, Texas are properly assigned to the Western District of Texas.8




4
  See First Am. Pet. at ¶¶ 22-25.
5
  Farkas v. GMAC Mortg., LLC, 737 F.3d 338, 341 (5th Cir. 2013).
6
  Id.
7
  See Bexar County Appraisal District Summary, attached as Exhibit B. It is appropriate for the Court to take judicial
notice of the Bexar County Tax Appraisal because it is a public record and the information it provides is readily
ascertainable and the source – the Bexar County Tax Appraisal District – cannot reasonably be questioned. See Funk
v. Snyker, 631 F.3d 777, 783 (5th Cir. 2011).
8
  28 U.S.C. § 124(d)(4).
                                                          3
4823-2463-5270.1
                   Case 5:19-cv-00112 Document 1 Filed 02/08/19 Page 4 of 5



                                              V.
                                   ADDITIONAL REQUIREMENTS

         11.        Plaintiff demanded a jury trial in her Original Petition.

         12.        Written notice of removal will be provided to Plaintiff and filed with the County

Clerk of Bexar County, Texas contemporaneously with this pleading.

         Having satisfied the requirements for removal under 28 U.S.C. §§ 1331 and 1332,

Defendant gives notice that Cause No. 2018CI16738, now pending in the 57th Judicial Court of

Bexar County, Texas, has been removed to this Court.

                                              Respectfully submitted,




                                              By: /s/ S. David Smith
                                                  S. DAVID SMITH
                                                  Texas Bar No. 18682550
                                                  Fed. I.D. No. 14233
                                                  sdsmith@bradley.com
                                                  600 Travis Street, Suite 4800
                                                  Houston, Texas 77002
                                                  (713) 576-0300 Telephone
                                                  (713) 576-0301 Telecopier
                                                  ATTORNEYS FOR DEFENDANT
                                                  DITECH FINANCIAL LLC



OF COUNSEL:

MELISSA S. GUTIERREZ
Texas Bar No. 24087648
Fed. I.D. No. 2255351
mgutierrez@bradley.com
600 Travis Street, Suite 4800
Houston, Texas 77002
(713) 576-0300 Telephone
(713) 576-0301 Telecopier



                                                      4
4823-2463-5270.1
                   Case 5:19-cv-00112 Document 1 Filed 02/08/19 Page 5 of 5




                                 CERTIFICATE OF SERVICE
       I certify that on this 8th day of February, 2019, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system. I further certify that a true and correct copy of the
foregoing has been served on all counsel of record as follows:

                                Via email: mcastillo@casnlaw.com
                                       Melanie A. Castillo
                                       Castillo Snyder, PC
                                      One Riverwalk Place
                                   700 N. St. Mary's, Suite 405
                                     San Antonio, TX 78205
                                          210-630-4200
                                       210-630-4210 (Fax)
                                     mcastillo@casnlaw.com

                                       Attorneys for Plaintiff


                                                      /s/ S. David Smith
                                                      S. David Smith




                                                  5
4823-2463-5270.1
